DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 11, 12, and 15-17 have been amended by Applicant’s submission filed 11 June 2021.
Claim 14 is hereby canceled by Examiner’s Amendment (see attached).
Claims 1, 12, and 17 are hereby amended by Examiner’s Amendment (see attached).
Claims 1-13, 15-20 are pending.
Claims 1-13, 15-20 are allowed.
The 35 U.S.C. 112(b) of the previous action is withdrawn due to Applicant’s amendments.
Terminal Disclaimer
The terminal disclaimer filed on 17 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/235,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an follow-on email from Daniel Fitzgerald following an interview with Daniel Fitzgerald on 14 June 2021.

The application has been amended as follows: see attached.

Drawings
The drawings filed 28 December 2018 are acceptable.
Allowable Subject Matter
Claims 1-13, 15-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is as follows:
 ADJAOUTE (US 20150073981 A1 to Adjaoute; Akli) teaches a method that  involves processing daily payment transaction data with a risk and compliance platform to obtain a fraud score for each constituent transaction. A screening is made through the constituent transactions with high risk fraud scores and the constituent transactions are sorted into a table according to transaction date, cardholder, and merchant. The number of suspected card visits, highly probable card visits, and total card 
JU (US 20180018670 A1 to Ju; Han et al.) teaches a method involving receiving an alert representing that an application of a rule to a scenario occurring with a financial account indicates that the scenario is consistent with an illegal activity. Fuzzy inference derived from an activity of the financial account is used to determine a likelihood that the scenario is associated with the illegal activity by applying an additional rule to determine a fuzzy value. The likelihood is determined based on the fuzzy value. A Bayesian probability that the illegal activity is occurred to give the alert is determined.
GRUSS (US 9601000 B1 to Gruss; Eyal et al.) teaches a method involving selecting attributes to use as alert scoring factors and updating count data to represent encounter of the incoming alert from perspectives of the selected attributes. The overall significance score is generated for the incoming alert based on the updated count data. The overall significance score is a measure of alert significance relative to other alerts. The alerts of the list of current alerts are sorted based on overall significance score to form a prioritized list of alerts to investigate.
T. K. Behera and S. Panigrahi, "Credit Card Fraud Detection: A Hybrid Approach Using Fuzzy Clustering & Neural Network," 2015 Second International Conference on Advances in Computing and Communication Engineering, Dehradun, 2015, pp. 494-499, doi: 
However, none of the references, alone or in combination, disclose or suggest the following limitations of independent claim 1 (which are substantially also present in the remaining independent claims 12 and 17): 
A computing system for detecting fraudulent network events in a payment card network, said computing system comprising at least one processor and a memory storing instructions executable by the at least one processor to execute a merchant profiling engine and a downstream fraud detection model, wherein:
the merchant profiling engine is configured to:
receive a plurality of scored payment card transaction authorization requests originating from a plurality of merchants, wherein each of the scored payment card transaction authorization requests is associated with a respective preliminary fraud score that is proportional to indicia of fraud present in an individual transaction corresponding to the respective scored payment card transaction authorization request; 
generate, for each of a plurality of merchant groups of the plurality of merchants, a respective data structure, wherein the data structure sorts the scored payment card transaction authorization requests associated with the respective merchant group over a plurality of fraud score range stripes, each of the fraud score range stripes defined by an upper fraud score threshold and a lower fraud score threshold and including one or more of the scored payment card transaction authorization requests having a value of the corresponding preliminary fraud score therebetween;
parse each of the data structures over a plurality of time periods, wherein each of the time periods extends back over a respective predetermined interval from a common starting point; 
calculate, for each merchant group for each of the time periods, at least one cumulative metric from the one or more scored payment card transaction authorization requests associated with each of the fraud score range stripes;
determine, for each merchant group, a plurality of ratio striping values, each of the ratio striping values being a ratio of a first value of the at least one cumulative metric in a first of the fraud score range stripes from a first time period with respect to a second value of the at least one cumulative metric in the first fraud score range stripe from a second time period, wherein the second time period extends back farther in time than the first time period resulting in each of the plurality of ratio striping values being constrained to have values between zero and one; and 
generate a set of feature inputs using the determined plurality of ratio striping values, wherein each of the set of feature inputs is derived from a corresponding one of the plurality of ratio striping values; and
the downstream fraud detection model is configured to: 
apply a machine learning model to the scored payment card transaction authorization requests;
adjust node weights of the machine learning model based on the generated set of feature inputs; and
transmit a machine learning feedback signal to the merchant profiling engine, wherein the machine learning feedback signal causes the merchant profiling engine to modify at least one of a duration associated with the plurality of time periods and the upper and lower thresholds associated with the plurality of fraud score range stripes; 
identify, via the application of the machine learning model, an ongoing occurrence of multiple related payment card transaction fraud attempts over the payment card network corresponding to at least one of the plurality of merchant groups; and 
output an alert regarding the ongoing occurrence to the at least one merchant group.
In addition, even if each element, when considered individually, were to be found in the prior art, when considered as a whole, one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible. Thus, the claims overcome the prior art rejection under 35 U.S.C. § 103.
35 U.S.C. § 101
As discussed in the previous Office action, the claims recite steps in determining involving fraud detection in a payment network and thus recite a fundamental economic practice of mitigating risk an abstract idea grouped as a certain method of organizing human activity in Section I: Groupings of Abstract Ideas of 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50 published January 7, 2019) and MPEP 2106.04(a)(2)(II). However, the abstract idea is integrated into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception at least because the claims have been amended by Applicant’s amendments filed 11 June 2021 and Examiner’s Amendment to include significant and specific machine learning details including a machine learning feedback .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GRIEGEL (US 20070203732 A1 to GRIEGEL; David) teaches outputting and storing a merchant profile data set based on the weekly summary authorization and based on the weekly summary fraud authorization data set, and outputting and storing a default merchant profile data set based on calculated averages of weekly summaries. The merchant profile data set and default profile data set are used in a fraud prediction system that generates a score for a transaction in real-time. The score is transmitted to a transaction entity to allow for completion or terminal of the transaction.
JIA (US 20190066109 A1 to JIA; Yuting et al.) teaches computing systems and methods for determining a risk score for a plurality of data transactions. In the embodiments, a first risk score module may receive data transactions. The first risk score module may then determine a first risk score for each of the data transactions. A second risk score module that is different from the first risk score module may receive each of the first risk scores determined by the first risk score 
CHEN (US 20110055074 A1 to Chen; Yonghui et al.) teaches a system having a database that stores transaction data including fraud score and account data related to each of one or more payment card accounts. A processor generates one or more visualization of activity of one suspicious accounts, so that visualization provides graphical representation of transaction data selected from a menu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3699                                                                                                                                                                                             /Mike Anderson/Primary Patent Examiner, Art Unit 3694